Citation Nr: 1446208	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypothyroidism (previously characterized as goiter, diffuse, toxic, non-modular), to include as a result of claimed in-service exposure to asbestos.

2.  Entitlement to service connection for a chronic lung disorder, to include pulmonary fibrosis and chronic obstructive pulmonary disease (COPD), to include as a result of claimed in-service exposure to asbestos, jet fuel, aircraft fumes, and other solvents.

3.  Entitlement to an effective date earlier than March 2, 2009, for a grant of total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1952 to October 1956, and in the Air Force from January 1957 to July 1960.  He also has three years of unverified service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In January 2007, the RO denied entitlement to TDIU.  In May 2009, the RO denied service connection for a chronic lung disorder.  In December 2010, the RO declined to reopen a previously denied claim for service connection for hypothyroidism.  

In October 2010, the Veteran testified at a hearing with respect to the lung claim before a Decision Review Officer (DRO). A transcript of the hearing is associated with the claims file.

The Veteran requested a Board hearing with respect to the lung claim in the January 2010 VA Form 9, but later withdrew this request in September 2011.  See 38 C.F.R. § 20.704 (e) (2013).

In February 2012, the Board remanded the lung claim (and the intertwined TDIU claim) so that a VA examination could be scheduled.  

In December 2012, the RO granted entitlement to TDIU, effective March 2, 2009.

In February 2013, the Board remanded the hypothyroidism and earlier effective date claims so that a statement of the case (SOC) could be issued, and remanded the lung claim so that a VA examination could be scheduled.  Following completion of the requested action, as well as a continued denial of the Veteran's claims, his appeal was returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier for a grant of TDIU and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lung disorder, diagnosed as COPD and pulmonary fibrosis, was initially clinically demonstrated years after service and has not been shown by competent medical evidence of record to be etiologically related to the Veteran's active service, to include exposure to asbestos, jet fuel, aircraft fumes, and other solvents.


CONCLUSION OF LAW

The criteria for service connection for a chronic lung disorder, to include pulmonary fibrosis and COPD, to include exposure to asbestos, jet fuel, aircraft fumes, and other solvents, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A November 2008 pre-adjudication letter explained what evidence was required to substantiate the Veteran's claims for service connection and informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This letter also notified the Veteran of the criteria for assigning an effective date and a disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2009 letter addressed the claim of asbestos exposure.  Most recently, a May 2014 supplemental statement of the case (SSOC) readjudicated the claim after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, the Board finds that VA satisfied its duty to notify.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs) and VA treatment records.  The Veteran has submitted private treatment records.  The RO made appropriate inquiry to document any asbestos exposure.  In June 2011, the RO requested copies of medical records from the Social Security Administration (SSA).  In June 2013, the RO was informed by SSA that there are no such medical records.  The RO issued a formal finding of unavailability on the SSA records in November 2013.  In addition, the May 2014 SSOC indicated that a negative response was received from the SSA.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

The Veteran was afforded multiple VA respiratory examinations.  The Board finds that the April 2014 addendum opinions are adequate to decide the issue despite the Veteran's contention, made through his authorized representative in a September 2014 brief, that the addendum opinions are not adequate.  Specifically, the Veteran contends that the RO inexplicably requested addendums from a different doctor than the one who had conducted the December 2013 examination.  Although the record does not indicate whether the RO tried to locate the physician who conducted the December 2013 examination, the Board notes that the December 2013 examiner was not able to produce an adequate opinion despite four attempts.  Moreover, the physician who submitted the April 2014 addendums interpreted the Veteran's clinical findings, analyzed the medical evidence in the file, and offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

In February 2012 and February 2013, the Board remanded this matter for the RO to obtain SSA records and a VA examination addressing the etiology of any current respiratory disability.  In June 2013, the RO received a negative reply from SSA.  The RO obtained additional VA examinations in March 2012 and December 2013.  Accordingly, the directives of the Board's February 2012 and February 2013 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
II.  Analysis

In November 2008, the Veteran filed his present claim seeking entitlement to service connection for a chronic lung disorder.  He attributes this condition to his in-service exposure to asbestos onboard ships and exposure to jet fuel, aircraft fumes, and other solvents used in aviation operations.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Where the veteran asserts entitlement to service connection for a chronic disease and there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of pulmonary fibrosis and COPD are not listed as a chronic diseases under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA's Adjudication Procedure Manual addresses asbestos-related compensation claims.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29 (2013), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, ch. 2, sec. C.9 (2013), entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos." 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related diseases under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29.a.

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in manufacturing and servicing of friction products such as clutch facings and brake linings, and other occupations.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.h.  In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Personnel records reflect that the Veteran's military occupational specialty (MOS) during both periods of active service was that of aircraft mechanic/electrician and that he served onboard multiple ships.  Thus, the Board concedes the Veteran's exposure to jet fuel, aircraft fumes, and other solvents during active service.

Service treatment records (STRs) include an October 1952 enlistment examination report, which contains a normal clinical evaluation of the lungs and chest.  The Veteran gave a medical history that included whooping cough during childhood.  A chest X-ray was negative.  A November 1952 chest X-ray was also normal.  The Veteran's chest was clear to auscultation in June 1953.  An August 1955 chest X-ray was normal.  An October 1956 discharge examination report contains a normal clinical evaluation of the lungs and chest.  A chest X-ray was normal.  

A January 1957 enlistment examination report also contains a normal clinical evaluation of the lungs and chest.  A chest X-ray was negative.  The Veteran was treated on three occasions in March 1957 for a fever, cough and right chest pain.  Breath sounds were decreased in the right upper lung field.  A chest X-ray was negative.  No diagnosis was provided.  In July 1957, the Veteran was diagnosed with pharyngitis.  In August 1957, the Veteran was treated for a cough and shortness of breath.  A chest X-ray was negative.  No diagnosis was provided.  In October 1957, the Veteran was evaluated by an ENT physician for chronic mouth breathing.  The clinician stated "this is a question of [illegible] of nasal mucus."  In November 1957,  the Veteran was treated for mild pharyngitis.  In January 1958, he was treated for a severe cough, substernal pain, general malaise, and anorexia.  His lungs were clear.  No diagnosis was provided.  In March 1958, the Veteran presented with cough, rhinitis, chest ache, and dizziness.  The impression was coryza (cold).  A May 1959 flight examination report contains a normal clinical evaluation of the lungs and chest.  A chest X-ray was normal.  In December 1959, the Veteran was treated for a cough and diagnosed with an upper respiratory infection.  A May 1960 separation examination report also contains a normal clinical evaluation of the lungs and chest.  A chest X-ray was normal.  

VA treatment records dated from April 2003 to June 2012 indicate that a historical review of radiographic reports confirmed a diagnosis of chronic pulmonary fibrosis (with scarring) as of June 1999.  The Veteran was treated for pneumonia in 2004, and he was diagnosed with COPD in 2006.  Numerous clinicians noted that the Veteran smoked one pack per day for over 40 years prior to quitting in 2000. 

Private treatment records include a February 2009 chest X-ray, which shows mild bibasilar fibrosis and right apical scaring, and April 2011 pulmonary function tests (PFTs), which show a mild obstructive lung defect. 

The Veteran was afforded a VA pulmonology examination in March 2011.  However, that examination is not adequate.  The examiner did not discuss the 1999 diagnosis of pulmonary fibrosis, but instead focused on the Veteran's smoking history and his diagnosis of COPD.  In light of the diagnosis of fibrosis, PFTs were ordered to determine whether restrictive disease was present.  Although a mild obstructive defect was shown, there is no specific mention of whether there was a restrictive element.  

A VA DBQ examination was performed in March 2012.  The same examiner reviewed the claims file and noted that the Veteran was treated twice during service for severe cough and chest pain that subsequently resolved, and that an in-service chest X-ray was normal.  He observed that COPD was diagnosed by X-ray in November 2006 and fibrosis in January 2009.  He also noted that the Veteran had been a 40-year pack smoker prior to quitting, and that there was no evidence of asbestos exposure in the STRs.  The examiner opined that the Veteran's current pulmonary disorder, to include COPD and fibrosis, was not caused by or a result of his service.

Subsequently, the Appeals Management center (AMC) obtained an addendum to the March 2012 opinion.  In November 2012, the same examiner noted that April 2011 PFTs revealed no restrictive abnormality.  He opined that the Veteran's current pulmonary disorder, to include COPD and fibrosis, "less likely as not (less than50/50 probability), had a causal origin in military service."  He reasoned that the Veteran (1) was diagnosed as having COPD 46 years after discharge; (2) was diagnosed as having pulmonary fibrosis 39 years after discharge; and (3) had a 40-
pack year history of smoking.

The March 2012 VA examination with November 2012 addendum opinion are not adequate.  The examiner did not address the relationship between the Veteran's chronic lung disorder and conceded in-service exposure to jet fuel, aircraft fumes, and other solvents.  In addition, the VA examiner failed to address the Veteran's statements with respect to continuity of symptoms.  

The Veteran submitted to a third VA examination in December 2013 with the same examiner, who opined that the Veteran's COPD and fibrosis are "less likely than not (less than a 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  He noted that the PFT results indicate an obstruction consistent with smoking and restrictions consistent with fume or asbestos exposure.  The examiner explained that the Veteran's only exposure to fuels was in the Marine Corps when he occasionally helped fuel aircraft, and that exposure to other irritants was also occasional.  Although there was no mention of pleural plaques indicating asbestosis on the January 2009 chest X-ray, there was a finding of fibrosis, which the examiner noted "may be caused by asbestos."  He also noted that helicopters "may have asbestos padding for sound and fire protection."  The examiner also considered the fact that the Veteran continued smoking during service.  He concluded by opining that the Veteran's COPD and fibrosis "is at least as likely as not (50/50 probability) incurred in or a result of military service."

The RO, recognizing the inherently contradictory opinion, obtained addendums from a different VA physician.  In an addendum dated April 25, 2014, the examiner noted that any relationship between fibrosis and asbestos, as well as any finding that the Veteran was exposed to helicopters containing asbestos, is speculative and not supported by the existing records.  He noted that fibrosis can also be caused by smoking, and that the Veteran had a confirmed smoking history.  Furthermore, he noted that the Veteran has not been diagnosed with asbestosis.  Thus, he opined that the Veteran's COPD  "is most likely the result of [his] smoking."  In an addendum dated April 30, 2014, the examiner noted the conceded in-service exposure to jet fuel, aircraft fumes, and other solvents.  However, he explained that there are no objective and reliable studies documenting that a remote history of such exposure can result in COPD and fibrosis decades later.  He reiterated his opinion that the current lung disorders are most likely a result of the Veteran's long history of smoking.  The examiner also noted the Veteran's statements with respect to continuity of symptoms since service, but observed that this contention is not consistent with the evidence of record, which shows no continuity of breathing problems.

The April 2014 addendum opinions are the most the most probative evidence of record as to whether the Veteran currently has a chronic lung disorder related to his claimed in-service asbestos exposure and conceded in-service exposure to jet fuel, aircraft fumes, and other solvents.  The medical opinions provide a clear rationale for the conclusions reached.  The examiner noted that the record contains no evidence of in-service asbestos exposure, and determined that any finding of a relationship between asbestos and the Veteran's currently diagnosed lung disorders is speculative.  He also noted that all testing has been negative for asbestosis related lung disease.  The examiner further opined that the Veteran's current lung disorders are not related to exposure to jet fuel, aircraft fumes, and other solvents.  Rather, he concluded that these conditions are most likely a result of the Veteran's long history of smoking.  

The Veteran does not have any current lung disability related to his military service, including claimed exposure to asbestos and conceded exposure to jet fuel, aircraft fumes and other solvents.  The STRs are completely silent as to any in-service treatment for a lung disability.  His October 1956 and May 1960 separation examinations list the chest and lungs as normal.  Moreover, chest X-rays revealed normal findings.  No post-service treatment or complaints of any lung disability are shown until 1999, which is over 50 years after the Veteran's discharge from his periods of active service.  

The Veteran has been somewhat vague with respect to the onset of any respiratory disability.  In a December 2008 statement, he stated that "[a]s the years progressed I noticed I had more labored breathing, and as I have aged it has become more pronounced even though I have long since quit smoking."  In a February 2010 statement, the Veteran noted that he "did not complain too much in my youth as I could not afford the assistance of medical personnel."  At his October 2010 DRO hearing, he stated that he was diagnosed with a thyroid disorder during his service with the Air Force.  He testified that "[f]rom the thyroid trouble, I . . . uh . . . I started to get hard of breathing."  Hearing Transcript at 3.  The March 2011 and March 2012 examiner found that the Veteran's in-service complaints of cough and chest pain during service resolved.  The examiner based his opinion on a review of the claims file, the Veteran's subjective history, and a physical examination.  This finding, combined with the Veteran's somewhat vague history regarding onset of symptoms and the extended post-service period without treatment, shows that symptoms of a lung disorder were not chronic in service or continuous after service.  The Board finds compelling the lack of any probative medical evidence linking a current lung disorder to the Veteran's military service.

Moreover, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir.2007).  The Board acknowledges that the Veteran was treated for breathing complaints during service.  He is competent to provide testimony concerning factual matters of which he has first-hand knowledge, such as cough, shortness of breath, and chest pain.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.

The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and service connection for a chronic lung disorder is not warranted.


ORDER

Entitlement to service connection for a chronic lung disorder, to include pulmonary fibrosis and COPD, to include as a result of claimed in-service exposure to asbestos, jet fuel, aircraft fumes and other solvents, is denied.

REMAND

The Veteran requested a Travel Board hearing on the May 2014 VA Form 9.  As such, remand is warranted so that the Veteran may be afforded the requested Travel Board hearing with respect to the remaining claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing for the issues of entitlement to an earlier effective date for a grant of TDIU and whether new and material evidence has been submitted to reopen a claim for service connection for hypothyroidism, with appropriate notification to the Veteran and his representative.  After the Travel Board hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, return the claims file to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


